          Case 3:18-cv-05176-JD Document 37 Filed 07/15/19 Page 1 of 2



 1 FRANK S. HEDIN (SBN 291289)
   fhedin@hedinhall.com
 2 DAVID W. HALL (SBN 274921)
   dhall@hedinhall.com
 3 HEDIN HALL LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, California 94104
   Telephone: (415) 766-3534
 5 Facsimile: (415) 402-0058
 6 Counsel for Plaintiff and the Putative Class
 7 ALBERT GIANG, State Bar No. 224332
   agiang@bsfllp.com
 8 MICHAEL D. ROTH, State Bar No. 217464
   mroth@bsfllp.com
 9 BOIES SCHILLER FLEXNER LLP
   725 South Figueroa Street, 31st Floor
10 Los Angeles, California 90017-5524
   Telephone: (213) 629-9040
11 Facsimile: (213) 629-9022
12 Attorneys for Defendant Eaze Solutions, Inc.
13                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15 KRISTINE LLOYD; and JULIUS MENA,                   Case No. 3:18-cv-05176-JD
   individually and on behalf of all others
16 similarly situated,                                Hon. James Donato
17
               Plaintiff,                             JOINT NOTICE OF REVISED
18                                                    SETTLEMENT
     v.
19
20 EAZE SOLUTIONS, INC.,
21             Defendant.

22
              Plaintiffs Kristine Lloyd and Julius Mena, individually and on behalf of all others similarly
23
     situated, and Defendant Eaze Solutions, Inc. (“Eaze”) jointly submit this notice to inform the
24
     Court that the Parties have reached a revised proposed settlement of this action.
25
              This proposed settlement follows the denial of the request for preliminary approval of a
26
     prior settlement agreement (ECF No. 31) and the Parties’ Joint Case Management Report (ECF
27
     No. 36) in which the Parties proposed various scheduling deadlines for the case to proceed based
28
     on the agreement that Eaze would respond to the First Amended Complaint by July 15, 2019, but

     4830-8648-8988v1
           Case 3:18-cv-05176-JD Document 37 Filed 07/15/19 Page 2 of 2



 1 no deadlines have yet been fixed by order of the Court.
 2            To afford the Parties time to finalize their agreement, and prepare the settlement agreement
 3 and related settlement materials, the Parties have stipulated to continue the time for Eaze to
 4 respond to the First Amended Complaint for thirty (30) days, up to and including August 14, 2019,

 5 and jointly request that the Court stay this action for sixty (60) days while the Parties document
 6 the proposed settlement.
 7            The proposed settlement does not involve or affect the related action Williams v. Eaze
 8 Solutions, Inc., Case No. 18-CV-02598-JD.
 9 Dated: July 15, 2019                            Respectfully submitted,
10                                                 By: /s/ Frank S. Hedin           .
11                                                 HEDIN HALL LLP
12                                                 DAVID W. HALL (SBN 274921)
                                                   dhall@hedinhall.com
13                                                 FRANK S. HEDIN (SBN 291289)
                                                   fhedin@hedinhall.com
14                                                 Four Embarcadero Center, Suite 1400
                                                   San Francisco, California 94111
15                                                 Telephone: (415) 766-3534
                                                   Facsimile: (415) 402-0058
16
                                                   Counsel for Plaintiff and the Putative Class
17
18                                                 By: /s/ Michael D. Roth                  .

19                                                 BOIES SCHILLER FLEXNER LLP
20                                                 ALBERT GIANG, State Bar No. 224332
                                                   agiang@bsfllp.com
21                                                 MICHAEL D. ROTH, State Bar No. 217464
                                                   mroth@bsfllp.com
22                                                 725 South Figueroa Street, 31st Floor
                                                   Los Angeles, California 90017-5524
23                                                 Telephone: (213) 629-9040
                                                   Facsimile: (213) 629-9022
24
                                                   Attorneys for Defendant Eaze Solutions, Inc.
25
26
27
28
     4830-8648-8988v1                                  2
                                        JOINT NOTICE OF SETTLEMENT
                                          CASE NO. 3:18-CV-05176-JD
